Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
1. The amendment filed 08/22/2022 has been entered.
2. Claims 1, 3-9, 12-16 are allowed.

Allowable Subject Matter
4. Claims 1, 3-9, 12-16 are allowed.
The following is an examiner's statement of reasons for allowance:
The instant invention is directed to a system and method of data recovery using non-intrusive terrestrial and broad band connectivity of transmission of a data stream.
Prior art was found for the claims as follows:
• Kling (US 2006/0004884 A1)
• Wu (US 2010/0260180 A1)

Independent claim 1, as amended, incorporates all limitations of previously present (but currently deleted) claim 2 that had been deemed as allowable if rewritten in independent form in the previous non-final Office Action.  Moreover, new search conducted by Examiner did not find new reference(s) that disclose the combination of limitations in amended claim 1. Thus, independent claim 1 is now in a condition of allowance. 
Regarding amended independent claim 9, the claim incorporates all limitations of previously present (but currently deleted) claims 10 and 11 that had both been deemed to be allowable if rewritten in independent form in the previous non-final Office Action. Moreover, new search conducted by Examiner did not find new reference(s) that disclose the combination of limitations in amended claim 9.  Thus, independent claim 9 is now in a condition of allowance.
The dependent claims further limit the independent claims and are considered
allowable on the same basis as the respective independent claims as well as for the further limitations set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412


/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412